      Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.1 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

MARK FITZHENRY, individually
and on behalf of a class of all persons and
entities similarly situated,

               Plaintiffs,

vs.                                                         Case No. 2:21-cv-00789-DCN

VIVINT, INC., DSI DISTRIBUTING, INC.
d.b.a. DSI SYSTEMS, and
JOHN DOE CORPORATION

              Defendants.

                                CLASS ACTION COMPLAINT

                                      Preliminary Statement

         1.    Plaintiff Mark Fitzhenry brings this action under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). The Plaintiff also brings this

action pursuant to the South Carolina Telephone Privacy Protection Act (“SCTPPA”), S.C. Code

§ 37-21-10 et. seq.

         2.    Mr. Fitzhenry alleges that Vivint, Inc. (“Vivint”) commissioned pre-recorded

telemarketing calls to his cellular telephone number and to other putative class members without

their prior express written consent. The calls were sent pursuant to an agreement between Vivint

and DSI Distributing, Inc. (“DSI”).

         3.    Mr. Fitzhenry and putative class members never consented to receive these calls.

Because telemarketing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, Mr. Fitzhenry brings this action on behalf of a
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.2 Page 2 of 16




proposed nationwide class of other persons who received illegal telemarketing calls from or on

behalf of Vivint.

       4.      A class action is the best means of obtaining redress for the Defendants’ wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                              Parties

       5.      Plaintiff Mark Fitzhenry resides in Charleston County, South Carolina.

       6.      Defendant Vivint, Inc. is a Utah corporation with its principal place of business in

Provo, Utah.

       7.      Defendant DSI Distributing, Inc. d.b.a DSI Systems is an Indiana corporation

with its principal place of business in Dallas, TX. DSI Systems was engaged by Vivint to provide

telemarketing services into this District and throughout the nation.

       8.      Defendant John Doe Corporation, which failed to identify itself on the call to Mr.

Fitzhenry, is a telemarketing vendor for Vivint and DSI and contracted with DSI to originate new

customers for Vivint and DSI through telemarketing. John Doe Corporation was engaged to

provide telemarketing services into this District and throughout the nation.

                                      Jurisdiction & Venue

       9.      The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227 et seq. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over

the SCTPPA claims as they arise from the same case and controversy, the telemarketing

campaign of the Defendants.
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.3 Page 3 of 16




        10.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim—namely, the call to Mr. Fitzhenry—occurred in this

District.

                                      Statutory Background

The TCPA

        11.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

        12.    The TCPA makes it unlawful to (1) make calls to cellular telephone lines using an

“automatic telephone dialing system,” or (2) make calls to any cellular or residential line using

an artificial or prerecorded voice, without the call recipient’s prior express consent. See 47

U.S.C. § 227(b)(1)(A) & (B); In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012).

        13.    These calls are prohibited because, as Congress found, automated or prerecorded

telephone calls are a greater nuisance and invasion of privacy than live solicitation calls and can

be costly and inconvenient.

        14.    Because allowing an entity “to avoid potential liability by outsourcing its

telemarketing activities to unsupervised third parties would leave consumers in many cases

without an effective remedy for telemarketing intrusions,” the FCC has consistently held that a

corporation or other entity “may be held vicariously liable under federal common law principles

of agency for violations of either section 227(b) or section 227(c) that are committed by third-

party telemarketers.” In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.4 Page 4 of 16




Ruling Concerning the TCPA Rules, 28 FCC Rcd. 6574, 6574 (¶ 1) (2013) (“May 2013 FCC

Ruling”).

The SCTPPA

       15.     On May 18, 2018 the State of South Carolina signed into law the South Carolina

Telephone Privacy Protection Act, S.C. Code § 37-21-10 et. seq.

       16.     The SCTPPA prohibits, inter alia, a party from initiating, or causing to initiate, a

telephone solicitation to a South Carolina telephone number unless:

       At the outset of a telephone solicitation, a telephone solicitor shall provide, in a
       clear and conspicuous manner, a first and last name to identify himself and
       provide the name of the person on whose behalf the telephone solicitation is being
       made and promptly disclose to the consumer the following information:

               (1) the telephone number and address at which the telephone solicitor may
               be contacted; and
               (4) the option to be added to the telephone solicitor’s in-house “do not
               call” list if the consumer requests being added to such list, confirmation
               that the consumer’s name and telephone number will be placed on such
               list.

See S.C. Code § 37-21-40.

       17.     The SCTTPA also sets forth, inter alia, certain requirements for telephone

solicitations lacking a live solicitor, including that the telephone solicitor play a prerecorded

identification and opt-out message that is limited to disclosing that the call was for telephone

solicitation purposes and states the name and telephone number of the person on whose behalf

the telephone solicitation call is being made, and a telephone number for such person that

permits the consumer to make a do-not-call request during regular business hours, and an

automated, interactive voice- and/or key press-activated opt-out mechanism that enables the

consumer to make a do-not-call request prior to terminating the call, including brief explanatory

instructions on how to use such mechanism. See S.C. Code § 37-21-60.
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.5 Page 5 of 16




          18.   The SCTPPA allows for aggrieved individuals to initiate an action and recover

$1,000 for each negligent violation and $5,000 for each willful violation of the SCTPPA. S.C.

Code § 37-21-80.

The Growing Problem of Automated Telemarketing

          19.   When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

          20.   By 2003, telemarketers were calling 104 million Americans every day, abetted by

the proliferation of new and more powerful autodialing technology. In re Rules and Regulations

Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

          21.   Unfortunately, the problems Congress identified when it enacted the TCPA have

only grown worse in recent years.

          22.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

          23.   According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last

visited October 17, 2019). YouMail estimates that in 2019 robocall totals will exceed 60 billion.

See id.

          24.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

                                       Factual Allegations

          25.   Mr. Fitzhenry is a “person” as defined by 47 U.S.C. § 153(39).
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.6 Page 6 of 16




       26.     Mr. Fitzhenry’s telephone number, (843) 763-XXXX, is assigned to a cellular

telephone service.

       27.     On February 5, 2021, Mr. Fitzhenry received a pre-recorded call on his cellular

telephone from DSI’s vendor, John Doe Corporation, on behalf of DSI and Vivint.

       28.     The call was made with an ATDS, as that term is defined by the TCPA.

       29.     Mr. Fitzhenry knew the call was made with an ATDS because:

               a.      The call used a pre-recorded voice;

               b.      The call came from a spoofed caller ID;

               c.      The call was commercial in nature; and

               d.      Right before the call connected with a live individual there was a

distinctive “bloop” sound associated with an automated dialer.

       30.     Furthermore, the number that displayed on the Plaintiff’s phone was (843) 412-

7525, a non-working number.

       31.     The use of a “spoofed” or non-working Caller ID number is further indication that

an ATDS was used, as it typically takes an automated calling program to choose the Caller ID

used to make the calls.

       32.     When Mr. Fitzhenry connected with a live individual, he was informed that he

was speaking with “Michael,” who did not give his last name, and proceeded to make a

promotional offer about a home security system.

       33.     The individual was not identified at the outset of the call by providing his full

name, number and address and the entity on whose behalf he was calling and did not state at the

outset of the call that Mr. Fitzhenry had the option to be added to the telephone solicitor’s in-

house “do not call” list.
   Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.7 Page 7 of 16




          34.   A live person was not available to speak with Mr. Fitzhenry answering the call

within two seconds of the completed greeting and no automated, interactive voice and/or key

press-activated opt out mechanism was played.

          35.   To learn the identity of the company calling him, Mr. Fitzhenry engaged with the

telemarketers and confirmed their information.

          36.   “Michael” confirmed Mr. Fitzhenry’s information and made him a specific

promotional offer. He then transferred Mr. Fitzhenry to “Peter for Vivint Home Security.”

          37.   After asking Mr. Fitzhenry additional qualification questions, “Peter for Vivint

Home Security” transferred Mr. Fitzhenry to a “specialist of Vivint Home Security.”

          38.   “Tanner [Starkey] with Vivint” came on the line. Mr. Starkey eventually

confirmed that the company that transferred the call to Vivint was a “partner” of Vivint’s and

that the promotional offer Mr. Fitzhenry had been offered was being offered by Vivint.

          39.   Mr. Starkey also confirmed that he was a Vivint employee.

          40.   Vivint sent Mr. Fitzhenry an email confirming that the call was made on Vivint’s

behalf.

          41.   Mr. Fitzhenry did not give Vivint or DSI or John Doe Corporation consent to call

him.

          42.   Mr. Fitzhenry and others who received these calls were temporarily deprived of

legitimate use of their phones and their privacy was invaded.

                      Vivint’s Liability for DSI’s and John Doe’s Conduct

          43.   For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for
    Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.8 Page 8 of 16




any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       44.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       45.     In fact, the Federal Communication Commission has instructed that sellers such

as Vivint may not avoid liability by outsourcing telemarketing to third parties, such as the co-

defendants:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       46.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers.”1




1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).
      Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.9 Page 9 of 16




          47.     The May 2013 FCC Ruling held that, even absent evidence of a formal

   contractual relationship between the seller and the telemarketer, a seller is liable for

   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls.

   28 FCC Rcd at 6586 (¶ 34).

          48.     The May 2013 FCC Ruling further clarifies the circumstances under which a

   telemarketer has apparent authority:

          [A]pparent authority may be supported by evidence that the seller allows the
          outside sales entity access to information and systems that normally would be
          within the seller’s exclusive control, including: access to detailed information
          regarding the nature and pricing of the seller’s products and services or to the
          seller’s customer information. The ability by the outside sales entity to enter
          consumer information into the seller’s sales or customer systems, as well as the
          authority to use the seller’s trade name, trademark and service mark may also be
          relevant. It may also be persuasive that the seller approved, wrote or reviewed the
          outside entity’s telemarketing scripts. Finally, a seller would be responsible under
          the TCPA for the unauthorized conduct of a third-party telemarketer that is
          otherwise authorized to market on the seller’s behalf if the seller knew (or
          reasonably should have known) that the telemarketer was violating the TCPA on
          the seller’s behalf and the seller failed to take effective steps within its power to
          force the telemarketer to cease that conduct.

FCC Rcd at 6592 (¶ 46).

          49.     DSI is a Vivint Authorized Dealer.

          50.     Vivint is liable for the telemarketing calls that were initiated by DSI and placed

   through John Doe Corporation.

          51.     Vivint hired DSI to originate new business using automated telemarketing calls.

          52.     DSI then hired John Doe Corporation as a subcontractor to place those calls

   exclusively for DSI and Vivint.

          53.     Vivint could have restricted DSI and John Doe Corporation from using automated

   telemarketing, but it did not.
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.10 Page 10 of 16




       54.     DSI could have restricted John Doe Corporation from using automated

telemarketing, but it did not.

       55.     Vivint also accepted the benefits of DSI’s illegal telemarketing by accepting live

transfers of leads directly from DSI and John Doe Corporation despite the fact that those leads

were generated through illegal telemarketing.

       56.     Vivint permitted DSI and John Doe Corporation to place calls using Vivint’s

name as the provider of services without mentioning DSI’s name or John Doe Corporation’s

name during the call.

       57.     Vivint had absolute control over whether, and under what circumstances, it would

accept a customer.

       58.     Vivint determined the parameters and qualifications for customers to be

transferred to a live Vivint representative and required DSI to adhere to those requirements. DSI

in turn required John Doe Corporation to adhere to those requirements and provided John Doe

Corporation training on Vivint’s requirements.

       59.     Vivint determined the geographic areas DSI and John Doe Corporation were

allowed to place calls to.

       60.     Vivint knew (or reasonably should have known) that DSI and John Doe

Corporation were violating the TCPA on its behalf and failed to take effective steps within its

power to force the telemarketer to cease that conduct. Any reasonable seller that accepts

telemarketing call leads from lead generators would, and indeed must, investigate to ensure that

those calls were made in compliance with TCPA rules and regulations.
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.11 Page 11 of 16




       61.     Likewise, DSI knew (or reasonably should have known) that John Doe

Corporation was violating the TCPA on behalf of DSI and Vivint but failed to take effective

steps within its power to force the telemarketer to cease that conduct.

       62.     Indeed, DSI and Vivint were both previously sued by multiple plaintiffs alleging

DSI violated the TCPA by the very same conduct Plaintiff alleges here, making automated calls

without consent, on Vivint’s behalf. Yet Vivint continued to accept new business from DSI and

failed to “take effective steps within its power to force the telemarketer to cease that conduct.”

       63.     DSI also failed to take effective steps despite those plaintiffs’ claims to force its

vendors, including John Doe Corporation, to cease their unlawful conduct.

       64.     By having DSI initiate the calls on its behalf to generate new business, Vivint

“manifest[ed] assent to another person . . . that the agent shall act on the principal’s behalf and

subject to the principal’s control” as described in the Restatement (Third) of Agency.

       65.     DSI and John Doe Corporation transferred customer information directly to

Vivint. Thus, the company that Vivint hired has the “ability . . . to enter consumer information

into the seller’s sales or customer systems,” as discussed in the May 2013 FCC Ruling.

       66.     DSI and John Doe Corporation also had the right to bind Vivint in contract, a

hallmark of agency.

       67.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.12 Page 12 of 16




                                     Class Action Allegations

       68.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

       69.     The proposed classes are tentatively defined as:

Automated Call Class:

       All persons within the United States to whom: (a) Defendants and/or a third party
       acting on their behalf, made one or more non-emergency telephone calls; (b) to
       their cellular telephone number or number that is charged per call; (c) using an
       automatic telephone dialing system or an artificial or prerecorded voice; and (d) at
       any time in the period that begins four years before the date of the filing of this
       Complaint to trial.

SCTPPA Class:

       All persons with a South Carolina area code, and to whom, Defendants, or someone
       on their behalf, placed at least one call by or at the direction of Defendants to
       promote the sale of Vivint products or services where (a) the first and last name of
       the caller was not provided at the outset of the call; and/or (b) the entity on behalf
       of which the call was being made was not provided at the outset of the call; and/or
       (c) the number and address of the caller was not provided at the outset of the call;
       and/or (d) the caller did not disclose that the call recipient had the option to be
       added to the telephone solicitor’s in-house “do not call” list; and/or (e) a live person
       was not available to speak with the consumer answering the call within two seconds
       of the completed greeting and no prerecorded identification and opt-out message
       was played; and/or (f) a live person was not available to speak with the consumer
       answering the call within two seconds of the completed greeting and no automated,
       interactive voice and/or key press-activated opt out mechanism was played; and (g)
       at any time in the period that begins three years before the date of the filing of this
       Complaint to trial.

       70.     The Plaintiff is a member of both classes.

       71.     Excluded from the classes are the Defendants, any entities in which the

Defendants have a controlling interest, the Defendants’ agents and employees, any Judge to

whom this action is assigned, and any member of the Judge’s staff and immediate family.

       72.     Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.13 Page 13 of 16




          73.   Based on the automated nature of telemarketing campaigns, there are likely

thousands of class members. Individual joinder of these persons is impracticable.

          74.   There are questions of law and fact common to Plaintiff and the proposed class,

including:

                a.   Whether the Defendants used an ATDS to send telemarketing calls;

                b.   Whether the Defendants placed telemarketing calls without obtaining the

                     recipients’ valid prior express written consent;

                c.   Whether the Defendants’ TCPA violations were negligent, willful, or

                     knowing;

                d.   Whether the Defendants’ SCTPPA violations were willful; and

                e.   Whether the Plaintiff and the class members are entitled to statutory

                     damages because of the Defendants’ actions.

          75.   Plaintiff’s claims are based on the same facts and legal theories as class members,

and therefore are typical of the class members’ claims.

          76.   Plaintiff is an adequate representative of the classes because his interests do not

conflict with the classes’ interest, he will fairly and adequately protect the classes’ interests, and

he is represented by counsel skilled and experienced in litigating TCPA class actions.

          77.   The Defendants’ actions are applicable to the classes and to Plaintiff.

          78.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records and databases maintained by Defendants and

others.
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.14 Page 14 of 16




       79.     The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

       80.     Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                            Legal Claims

                                           Count One:
                               Violation of the TCPA’s provisions
                            prohibiting autodialer calls to cell phones

       81.     The Defendants violated the TCPA by (a) initiating a telemarketing call using an

automated dialing system or prerecorded voice to Plaintiff’s telephone number assigned to a

cellular telephone service without prior express written consent, or (b) by the fact that others

caused the initiation of those calls on their behalf. See 47 C.F.R. 64.1200(a)(1)(iii); 47 U.S.C. §

227(b)(1).

       82.     The Defendants’ violations were willful or knowing.

       83.     The TCPA also permits injunctive relief, which the Plaintiff and the putative class

seek by prohibiting the Defendants from using an automatic telephone dialing system, absent an

emergency circumstance or prior express written consent.

                                            Count Two:
                                     Violation of the SCTPPA

       84.     The Defendants violated the SCTPPA by initiating a telemarketing call to the

Plaintiff, a South Carolina resident, where (a) the first and last name of the caller was not

provided at the outset of the call; and/or (b) the entity on behalf of which the call was being

made was not provided at the outset of the call; and/or (c) the number and address of the caller

was not provided at the outset of the call; and/or (d) the caller did not disclose that the call
  Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.15 Page 15 of 16




recipient had the option to be added to the telephone solicitor’s in-house “do not call” list; and/or

(e) a live person was not available to speak with the consumer answering the call within two

seconds of the completed greeting and no prerecorded identification and opt-out message was

played; and/or (f) a live person was not available to speak with the consumer answering the call

within two seconds of the completed greeting and no automated, interactive voice and/or key

press-activated opt out mechanism was played.

       85.     The SCTPPA allows for aggrieved individuals to initiate an action and recover

$1,000 for each negligent violation and $5,000 for each willful violation of the SCTPPA. See §

37-21-80.

                                           Relief Sought

       Plaintiff requests the following relief:

       A.      That the Court certify the proposed classes;

       B.      That the Court appoint Plaintiff as class representative;

       C.      That the Court appoint the undersigned counsel as counsel for the class;

       D.      That the Court enter a judgment permanently enjoining the Defendant from using

               an automatic telephone dialing system, absent an emergency circumstance,

       E.      That the Court enter a judgment awarding Plaintiff and all class members

               statutory of $500 for each violation of the TCPA and $1,500 for each knowing or

               willful violation;

       F.      That the Court enter a judgment awarding Plaintiff and all class members

               statutory damages of $1,000 for each negligent violation and $5,000 for each

               willful violation of the SCTPPA;
Case 2:21-cv-00501-DAK Document 1 Filed 03/19/21 PageID.16 Page 16 of 16




    G.     That the Court enter an order awarding the Plaintiff reasonable attorneys’ fees and

           costs;

    H.     That the Plaintiff and all class members be granted other relief as is just and

           equitable under the circumstances.

    Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                  DAVE MAXFIELD, ATTORNEY, LLC


                                                  By: s/ David A. Maxfield
                                                        David A. Maxfield
                                                        Federal Bar No. 6293
                                                        Post Office Box 11865
                                                        Columbia, SC 29211
                                                        (803) 509-6800

                                                        PARONICH LAW, P.C.
                                                        Anthony I. Paronich
                                                        Subject to Pro Hac Vice
                                                        350 Lincoln Street, Suite 2400
                                                        Hingham, MA 02043
                                                        (508) 221-1510

                                                        MURRAY MURPHY MOUL +
                                                        BASIL LLP
                                                        Brian K. Murphy
                                                        Subject to Pro Hac Vice
                                                        Jonathan P. Misny
                                                        Subject to Pro Hac Vice
                                                        1114 Dublin Road
                                                        Columbus, OH 43215
                                                        (614) 488-0400

                                                  Attorneys for Plaintiff

                                                  March 16, 2021
